DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/02/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 was filed after the mailing date of the Final Rejection on 11/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Calignano (Calignano, F. “Design Optimization of Supports for Overhanging Structures in Aluminum and Titanium Alloys by Selective Laser Melting.” Materials & Design, vol. 64, 2014, pp. 203–213, previously cited) in view of Wighton (U.S. 2014/0300017, previously cited). 

Regarding Claim 13, Calignano teaches a study into the design optimization of supports for overhanging structures in aluminum and titanium alloys be selective laser melting (abstract). Calignano teaches an apparatus for supporting a surface of a build piece of a powder-bed fusion system comprising a first outer leg having a first thickness attached to a surface at a first connection point interface (e.g., see point “A” within Figure 1 below).
With respect to the limitation of the first outer leg having a second thickness, the examiner notes that Calignano is silent to this feature within the support system used above (e.g., Figure 6(b) “web”), however the examiner points to Figure 6(a) of which shows the connection interface between what is the support structure and the build piece (page 205). This cross-sectional diagram shows various attachment points (i.e., legs) having first and second thicknesses, wherein the first thickness of the first outer leg being proximate the first connection point interface, and the first 
Continuing, Calignano teaches a second outer leg having a third thickness attached to a surface at a second connection point interface (e.g., see point “B” within Figure 1 below) (page 205, Figure 6, (b)). 
With respect to the limitation of the second outer leg having a forth thickness, the examiner notes that Calignano is silent to this feature within the support system used above (e.g., Figure 6(b) “web”), however the examiner points to Figure 6(a) of which shows the connection interface between what is the support structure and the build piece (page 205). This cross-sectional diagram shows various attachment points (i.e., legs) having third and fourth thicknesses, wherein the third thickness of the second outer leg being proximate the second connection point interface, and the third thickness (e.g., the connection point interface) being less than the forth thickness (e.g., the base of the leg). Thus, the reference is considered to meet these limitations. 
Calignano teaches this type of support can be used to better sustain the contours of a part during sintering (page 205, column 1, paragraph 1). 
However, Calignano does not teach the first and second outer legs having first and second hollow annular cross-sections. 
Wighton teaches a method for generating support structures fabricated via additive manufacturing (abstract). Wighton teaches supporting legs having hollow annular (e.g., ring-like) cross sections (paragraphs [0058], and [0080]). Wighton teaches this feature, in part, allows for sufficient mechanical support while reducing defect, providing easier removal, and can provide superior performance (paragraph [0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calignano with the concepts of Wighton with the motivation of allowing for sufficient mechanical support while reducing defect, providing easier removal, and providing superior performance. 
Regarding Claim 14, Calignano teaches the first connection point interface (e.g., see point “A” within Figure 1 below), and a second connection point interface (e.g., see point “B” within Figure 1 below) being tapered to break in response to an applied force (page 205, Figure 6, (a)-(b); column 1, paragraphs 1-2). 
Regarding Claim 15, Calignano teaches a support structure further comprising a first inner leg attached to a surface at a third connection point interface located between the first and second connection point interfaces (e.g., see point “C” within Figure 1 below), and a second inner leg attached to a surface at a forth connection point interface adjacent to the third connection point interface and located between the first and second connection point interface (e.g., see point “D” within Figure 1 below) (page 205, Figure 6, (b)). 
Regarding Claim 16, Calignano teaches a first, second, third, and fourth connection point interfaces forming a shell-like feature configured to break upon application of a force, and wherein the first and second outer legs form an outside orifice (i.e., opening) surrounding the first and second inner legs (page 205, Figure 6, (a)-(b); column 1, paragraphs 1-2). 
Regarding Claim 21, Calignano teaches a study into the design optimization of supports for overhanging structures in aluminum and titanium alloys be selective laser melting (abstract). Calignano teaches an apparatus for supporting a surface of a build piece of a powder-bed fusion system comprising a first leg having a first thickness attached to a surface at a first interface (e.g., see point “A” within Figure 1 below).
With respect to the limitation of the first outer leg having a second thickness, the examiner notes that Calignano is silent to this feature within the support system used above (e.g., Figure 6(b) “web”), however the examiner points to Figure 6(a) of which shows the interface between what is the support structure and the build piece (page 205). This cross-sectional diagram shows various attachment points (i.e., legs) having first and second thicknesses, wherein the first thickness of the first leg being proximate the first interface, and the first thickness (e.g., the interface) being less than the second thickness (e.g., the base of the leg). Thus, the reference is considered to meet these limitations. 
Continuing, Calignano teaches a second leg having a third thickness attached to a surface at a second interface (e.g., see point “B” within Figure 1 below) (page 205, Figure 6, (b)). 
With respect to the limitation of the second leg having a forth thickness, the examiner notes that Calignano is silent to this feature within the support system used above (e.g., Figure 6(b) “web”), however the examiner points to Figure 6(a) of which shows the interface between what is the support structure and the build piece (page 205). This cross-sectional diagram shows various attachment points (i.e., legs) having third and fourth thicknesses, wherein the third thickness of the second leg being proximate the second interface, and the third thickness (e.g., the interface) being less than the forth thickness (e.g., the base of the leg). Thus, the reference is considered to meet these limitations. 
Calignano teaches this type of support can be used to better sustain the contours of a part during sintering (page 205, column 1, paragraph 1). 
However, Calignano does not teach the first and second outer legs having first and second hollow annular cross-sections. 
Wighton teaches a method for generating support structures fabricated via additive manufacturing (abstract). Wighton teaches supporting legs having hollow annular (e.g., ring-like) cross sections (paragraphs [0058], and [0080]). Wighton teaches this feature, in part, allows for sufficient mechanical support while reducing defect, providing easier removal, and can provide superior performance (paragraph [0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calignano with the concepts of Wighton with the motivation of allowing for sufficient mechanical support while reducing defect, providing easier removal, and providing superior performance. 
With respect to the limitation of “a structure placed between the first leg and the second leg, the structure having a hollow-cross section, a fifth thickness, and a sixth thickness, the structure attached to the surface at least a third interface, the fifth thickness of the structure being proximate the third interface and less than the sixth thickness”, the examiner points out that these features would have been obvious to one skilled within the art and would involve only routine skill and optimization. To elaborate, Calignano teaches: “[support] structures are necessary to fix the part to the building platform, conduct excess heat away from the part and prevent the warping and/or collapse [of the part]” (page 203, column 1); “Minimizing the amount of supported surfaces can improve the process efficiency. Consequently, the geometrical design and optimization of the support structures are necessary to improve the sustainability and efficiency of metallic parts…” (page 203, column 2); and “The primary aim of the present investigation was studied, the optimal design of support structures in SLM process…in order to improve the process efficiency and minimize manufacturing defects” (page 203, column 2). Thus, the aforementioned features within claim 21 would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that discovering an optimum value or a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to discover these features by the reasoned expectation of achieving process efficiency and minimizing manufacturing defects. 

    PNG
    media_image1.png
    303
    317
    media_image1.png
    Greyscale

Figure 1 - The annotated Figure 6 (b) of Calignano (page 205).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Calignano (Calignano, F. “Design Optimization of Supports for Overhanging Structures in Aluminum and Titanium Alloys by Selective Laser Melting.” Materials & Design, vol. 64, 2014, pp. 203–213, previously cited) in view of Wighton (U.S. 2014/0300017, previously cited) as applied to claim 16 above, and further in view of Versluys (U.S. 2017/0028651, previously cited). 

Regarding Claim 17, Calignano in view of Wighton are relied upon for the reasons given above in addressing claim 16. However, neither Calignano nor Wighton teach the force being created by a fluid applied at an orifice. 
Versluys teaches various support structures for additive manufacturing systems (abstract). Versluys teaches a force being created by a fluid (e.g., liquid nitrogen) applied at a connection point (paragraphs [0028]-[0029]). 
The examiner notes that Versluys does not teach a structure that could be reasonably interpreted as an orifice as described within claim 16. However, the examiner points out that if one uses the concepts of Versluys with the combination of Calignano in view of Wighton, one would appreciate that process and structure of Calignano in view of Wighton as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a force being created by a fluid (e.g., liquid nitrogen) being applied at an orifice would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 18, Versluys teaches the force being created by a phase change of a fluid applied at the orifice (e.g., liquid-phase nitrogen being used to absorb the thermal energy within the support structure and therefore becoming gaseous-phase nitrogen as a result). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calignano (Calignano, F. “Design Optimization of Supports for Overhanging Structures in Aluminum and Titanium Alloys by Selective Laser Melting.” Materials & Design, vol. 64, 2014, pp. 203–213, previously cited) in view of Wighton (U.S. 2014/0300017, previously cited) as applied to claim 16 above, and further in view of Bruck (U.S. 2010/0044417, previously cited). 

Regarding Claim 17, Calignano in view of Wighton are relied upon for the reasons given above in addressing claim 16. However, neither Calignano nor Wighton teach the force being created by a fluid applied at an orifice. 
Bruck teaches a method for parting members of an assembly (abstract). Bruck teaches creating a force by applying a fluid at an orifice (paragraph [0020]). Bruck teaches that by utilizing a change of state (i.e., phase) in various materials, one can effectively and sufficiently separate two components from one another (paragraphs [0010], and [0020]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calignano in view of Wighton with the concepts of Bruck with the motivation of effectively and sufficiently separating support structures from a surface of a build piece. 
Regarding Claim 18, Bruck teaches the force being created by a phase change of a fluid applied at an orifice (paragraphs [0010], and [0020]). 
Regarding Claim 19, Bruck teaches the phase change as being from liquid to a solid (paragraph [0020]). 
Regarding Claim 20, Bruck teaches the fluid being water (paragraph [0020]). 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 13-16 under 35 U.S.C. § 103 over Calignano (Calignano, F. “Design Optimization of Supports for Overhanging Structures in Aluminum and Titanium Alloys by Selective Laser Melting.” Materials & Design, vol. 64, 2014, pp. 203–213) in view of Wighton (U.S. 2014/0300017) have been fully considered but are not persuasive. 
Applicant argues that the applied references do not teach the features recited within the most recent amendments to the claims regarding the first, second, third, and fourth outer leg thicknesses. The examiner respectfully disagrees and points out that while Calignano is silent to this feature within the support system used within the rejection (e.g., Figure 6(b) “web”), Calignano also teaches Figure 6(a) of which shows the connection interface between what is the support structure and the build piece (page 205). This cross-sectional diagram shows various attachment points (i.e., legs) having multiple thicknesses, wherein the first, or third thicknesses of the first, or third outer leg being proximate the first, or third connection point interface, and the first, or third thicknesses (e.g., the connection point interface) being less than the second, or fourth thicknesses (e.g., the base of the leg). Thus, the reference is considered to meet these limitations. 
Applicant argues that Wighton does not teach, suggest, or disclose a hollow shaped support tip. The examiner respectfully disagrees and points out that within the cited paragraph [0080] Wighton teaches the support tips may be cylinders, and further within paragraph [0058] Wighton teaches these support tips may be hollow cylinders.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735